Citation Nr: 1232725	
Decision Date: 09/21/12    Archive Date: 10/01/12

DOCKET NO.  02-05 667	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Fort Harrison, Montana


THE ISSUE

Entitlement to an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel


INTRODUCTION

The Veteran served on active duty from February 1970 to August 1972.  

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision of a Regional Office (RO) of the Department of Veterans Affairs (VA).  

The Board denied the Veteran's claim in December 2004, and he appealed that decision to the Court of Appeals for Veterans Claims (Court).  In an October 2006 order, the Court granted the parties' Joint Motion for Remand of the Board's denial, vacating that decision and remanding the issue for additional proceedings.  This case was subsequently remanded by the Board in November 2007, November 2009, September 2010, and September 2011,  for further development.  The required development has been completed and this case is appropriately before the Board.  See Stegall v. West, 11 Vet. App. 268 (1998).  


FINDINGS OF FACT

1.  An acquired psychiatric disability was not manifest in service and is not related to service.

2.  A psychoses was not manifest in service or within a year thereafter.   

3.  The appellant was not in combat.  The appellant does not have PTSD as a result of an in-service stressor.


CONCLUSION OF LAW

An acquired psychiatric disability, to include PTSD, was not incurred in or aggravated by service, and psychosis may not be presumed to have been incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1131, 1131, 1137, 5103(a), 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304, 3.307, 3.309, 3.384 (2011).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify and assist claimants in substantiating a claim for VA benefits, as codified in pertinent part at 38 U.S.C.A. §§ 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.159, 3.326(a) (2011).  For the reasons to be discussed below, the Board finds that VA has satisfied its duties to the appellant under the VCAA.  A VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must: (1) inform the claimant about the information and evidence not of record that is necessary to substantiate the claim; (2) inform the claimant about the information and evidence that VA will seek to provide; and (3) inform the claimant about the information and evidence the claimant is expected to provide.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of disability; (3) connection between service and the disability; (4) degree of disability; and (5) effective date of benefits where a claim is granted.  Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).

VA has made all reasonable efforts to assist the Veteran in the development of his claim, has notified him of the information and evidence necessary to substantiate the claim, and has fully disclosed VA's duties to assist him.  In January 2001, September 2002, February 2004, January 2008, January 2009, February 2010, and September 2011 letters, the Veteran was notified of the information and evidence needed to substantiate and complete the claim on appeal.  Additionally, the January 2009 letter provided him with the general criteria for the assignment of an effective date and initial rating.  Id.  

The Board notes that, in the present case, complete notice was also not issued prior to the April 2000 adverse determination on appeal, which was issued prior to the enactment of the VCAA.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Nevertheless, VA rectified any timing error in providing notice to the Veteran and subsequently readjudicating his claims on several occasions, most recently in June 2012.  Id; see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

Finally, the Board notes that the Veteran is represented by a veterans service organization (VSO) and that organization is presumed to have knowledge of what is necessary to substantiate a claim for VA benefits.  Neither the Veteran nor his representative have pled prejudicial error with respect to the content or timing of any VCAA notice.  See Shinseki v. Sanders, 129 U.S. 1696 (2009).

The Board further finds that VA has complied with the duty to assist by aiding the appellant in obtaining evidence.  It appears that all known and available records relevant to the pending appeal have been obtained and are associated with the Veteran's claims files.  The RO has obtained the Veteran's service treatment records, as well as VA and non-VA medical records.  He has also been afforded VA medical examinations or opinions on several occasions, most recently in November 2011.  The Board notes that the VA medical evidence contains sufficiently specific clinical findings and informed discussion of the pertinent history and clinical features of the disability on appeal and is adequate for purposes of this appeal.  In May 2004, the Veteran was afforded the opportunity to testify before a Veterans Law Judge.  During the hearing, the Veterans Law Judge clarified the issue and asked about the possibility of additional records or other evidence - such actions supplement the VCAA and comply with 38 C.F.R. § 3.103.  The Board is not aware, and the Veteran has not suggested the existence of, any additional pertinent evidence not yet received.  

Based on the foregoing, the Board finds that the Veteran has not been prejudiced by any failure of VA in its duties to notify and assist him, and that any such violations could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has neither alleged nor demonstrated any prejudice with regard to the content or timing of VA's notices or other development.  See Shinseki v. Sanders, 129 U.S. 1696 (2009) (reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  Thus, adjudication of his claim at this time is warranted.  

The Veteran seeks service connection for a psychiatric disability.  Service connection may be awarded for a current disability arising from a disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1131 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  Service connection may also be awarded for certain disabilities, such as psychoses, which manifest to a compensable degree within a year of service separation.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  Effective August 28, 2006, 38 C.F.R. § 3.384 was modified to further clarify the term "psychoses" for the purposes of 38 C.F.R. § 3.309(a).  See 71 Fed. Reg. 42, 785 (July 28, 2006).  As with any claim, when there is an approximate balance of positive and negative evidence regarding any matter material to the claim, the claimant shall be given the benefit of the doubt.  38 U.S.C.A. § 5107.  

Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a).

Under 38 C.F.R. § 3.303(b), an alternative method of establishing the second and third elements is through a demonstration of continuity of symptomatology.  See Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant can establish continuity of symptomatology with competent evidence showing: (1) that a condition was "noted" during service; (2) post-service continuity of the same symptomatology; and (3) a nexus between a current disability and the post-service symptomatology.  Savage v. Gober, 10 Vet. App. 488, 495-96 (1997); 38 C.F.R. § 3.303(b).

Service connection may also be granted for a disease first diagnosed after discharge when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

There are also particular requirements for establishing PTSD in 38 C.F.R. § 3.304(f) that are separate from those for establishing service connection generally.  Arzio v. Shinseki, 602 F.3d 1343, 1347 (Fed. Cir. 2010).  Establishing service connection for PTSD requires (1) a diagnosis of PTSD in accordance with 38 C.F.R. § 4.125(a); (2) credible supporting evidence that the claimed in-service stressor actually occurred; and (3) medical evidence of a causal nexus between current symptomatology and the specific claimed in-service stressor.  38 C.F.R. § 3.304(f).  The provisions of 38 C.F.R. § 4.125(a) require that a diagnosis of a mental disorder conform to the Diagnostic and Statistical Manual, Fourth Edition (DSM-IV).

38 C.F.R. § 3.304(f), the regulation governing the establishment of service connection for PTSD, was modified effective July 13, 2010.  See 68 Fed. Reg. 39843-52 (July 13, 2010); 75 Fed. Reg. 41092 (July 15, 2010) (correcting a clerical error in the Federal Register publication of July 13, 2010).  This change is effective for all PTSD claims, such as the present claim, currently pending before VA.  This change had the effect of liberalizing the evidentiary requirements for verification of a Veteran's claimed stressor.  As revised, 38 C.F.R. § 3.304(f)(3) provides a Veteran's lay testimony alone may establish the incurrence of an in-service stressor if such stressor is consistent with the circumstances of the Veteran's service, involves a fear of hostile military or terrorist activity, and is found by a VA psychiatrist or psychologist to be sufficient to support a diagnosis of PTSD.  Clear and convincing evidence to the contrary may, however, rebut such a presumption.  Id.  

As an initial matter, the Board notes that the Veteran did not engage in combat with the enemy.  Therefore, the combat provisions of 38 U.S.C.A. § 1154 (West 2002) are not applicable.

Generally, corroboration of an in-service stressor cannot consist solely of after-the-fact medical nexus evidence.  See Moreau v. Brown, 9 Vet. App. 389, 396 (1996).  In the present case, at least one reported stressor, the death of a fellow sailor as the result of an accident aboard the vessel to which the Veteran was assigned, has been confirmed by official records.  Naval records indicate a sailor, D.M.B., died in February 1972 due to burns sustained three days earlier aboard a naval vessel.  No other reported stressors have been verified.  In 2010, the RO attempted to verify another reported stressor involving a physical assault upon another sailor resulting in that sailor's hospitalization.  A February 2010 letter was sent to the Director of the Naval Criminal Investigative Service (NCIS) requesting corroborative evidence of this event.  In a March 2010 response, however, the Director stated no such evidence could be located within NCIS records.  

Outpatient records dated in May 1969, prior to service, noted the Veteran's problems with social isolation and anger control.  He reported incidents wherein he would be picked on for the way he looked and resulted in him getting into altercations with other children.  The Veteran also complained of having periods of depression.  The diagnosis was adjustment reaction of adolescence.

The Veteran's service personnel records for his reserve service (prior to his entrance into active service) indicated that his performance had been found to be unsatisfactory.  During his active service, the Veteran was given non-judicial punishment in October 1971 for sleeping during his watch duty and in February 1972 for disobeying an order to wake up and for absenting himself from a place of duty without appropriate authority.  Performance evaluations of September 1971 and March 1972 noted that the Veteran was slow and needed supervision, but was showing improvement.  In August 1972, it was noted that the Veteran had shown an excellent improvement in his performance after a transfer of duties.  He was not, however, recommended for reenlistment due to pronounced lack of leadership qualities and initiative.  

A comprehensive service medical examination conducted in February 1971 indicated that his psychiatric evaluation was normal.  His service medical records do not indicate any complaints, treatment, referral, or diagnosis for any type of psychiatric disorder.  The Veteran received a separation examination in August 1972 that again noted his psychiatric evaluation was normal.  

The Veteran was hospitalized for his psychiatric complaints at a VA facility in September 1975.  He claimed that his psychiatric problems began during his service when his parents divorced and were recently exacerbated by his spouse leaving him.  The discharge diagnosis was acute depressive reaction.  

VA outpatient records from 1999 noted the Veteran's complaints of stress and legal problems concerning the behavior of his children.  He also insisted that his psychiatric problems began during his service when he was given hallucinogenic drugs as part of a conspiracy against him.  The diagnoses included anxiety, depression with psychotic features, and to rule out a personality disorder with schizotypal and paranoid features.  Psychiatric treatment records dated in the 2000s noted his continued problems with his children and personal situation.  The diagnoses included paranoid delusional disorder, depression, dysthymia, and anxiety.  

A June 1999 letter from the Veteran's mother was received, describing him as similar to a "complete stranger" upon his return from service.  She stated that following service, the Veteran was paranoid and socially isolated.  

In January 2001, the Veteran noted a number of psychiatric complaints during his outpatient treatment session.  He reported that he had seen a program on PTSD and concluded that he had this disorder.  The Veteran asked his examiner how his problems were viewed.  He reported that during childhood he suffered with a chronic sense of inferiority and had stomach complaints that were felt to be psychologically based.  During his service he felt unfairly criticized for doing his work too slowly and acted somewhat compulsive and over-meticulous.  The impression was depression with a significant anxiety component and to rule out personality disorder with schizotypal and paranoid features.  The examiner doubted that the Veteran suffered with attention deficit disorder and found no clear evidence of PTSD.  In April 2001, the examiner noted that the Veteran "perseverated on his claim for service connected disability."  It was very difficult to redirect the Veteran to the current clinical issues.  The impression was depression with substantial anxiety and somatic features.  

In a VA outpatient record of September 2001, the Veteran discussed his reaction to the recent terrorist attacks and his report of a fellow shipmate being killed during his service.  The impression was depression.  

A VA outpatient record of August 2002 noted that the Veteran and his representative appeared before his treating VA therapist requesting a "detailed clarification" of the Veteran's reported in-service events and his current difficulties with depression and PTSD.  The Veteran proceeded to relate a number of claimed in-service stressors to the psychologist and claimed that he suffered with psychiatric symptoms during service, but there was no record of these symptoms.  The VA psychologist commented that "given the above events during the service and given the history of diagnoses primarily consistent with depression from various providers it is at least as likely as not that, with investigation of these specific events, that the [symptoms] of depression and PTSD may be reasonably related to time in service."  

The Veteran was afforded a VA psychiatric examination in April 2003, conducted by R.J.B., Ph.D.  During this examination, the Veteran reported his past medical history and brought recent outpatient treatment records with him for the examiner to review.  He noted a number of in-service stressors had occurred.  The diagnoses were depression not otherwise specified (NOS), severe generalized anxiety disorder NOS, and an anxiety disorder NOS "with post traumatic stress disorder symptoms."  The examiner opined that he did not feel there were sufficient symptoms to firmly diagnose PTSD.  Finally, the examiner noted that based on the records and reported history he felt that it was more likely than not that the Veteran's psychiatric difficulties had their origins while the Veteran was still in the service.  The examiner found that the Veteran's report of seeking psychiatric help soon after leaving service was of primary significance in making the nexus determination with service.  

In May 2003, the RO referred the Veteran's claims file to the April 2003 examiner for his review and clarification of diagnoses and medical opinions.  Based on this review of the medical history in the claims file, the examiner again reaffirmed his opinion that the diagnosis of PTSD was not warranted in this case.  He specifically found that the Veteran's related in-service stressors had not impressed him as the life-threatening type of stressors that would warrant a diagnosis of PTSD.  It was also noted by the examiner that the Veteran's self report of seeking psychiatric help soon after leaving service was not substantiated by the medical records and that there was evidence of pre-existing psychiatric problems evident in the medical records.  The examiner noted that a VA psychologist had found a link between the Veteran's service and his current psychiatric disability.  The examiner, however, determined that based on his review of the medical evidence and interview with the Veteran he did not feel with any degree of certainty that the Veteran's current psychiatric disabilities were related to his time in the service.  

The Veteran was given a series of VA psychiatric examinations in August 2003.  The first examination was provided by Dr. J.B.M.  After noting the Veteran's medical history and mental status examination results, the examiner commented that he had two concerns regarding the evaluation of the Veteran.  First, this was the third psychiatric evaluation the Veteran had undergone since April 2003.  Second, the Veteran had received a copy of the symptoms and requirements for establishing a psychiatric diagnosis and compensation from VA.  He used this information to compose an eight-page document that he brought to the examination to support his case.  The diagnosis was PTSD and depressive disorder NOS.  The examiner opined that it was more likely than not that these disorders were acquired during the Veteran's service.  He explained that he made these diagnoses on the basis that the Veteran's treating therapist of five years felt that the Veteran suffered with these disorders and that they were service-connected.  Dr. J.B.M commented that he gave serious consideration to a therapist that has seen a patient for a long time.  

Approximately a week later, the Veteran was given another VA psychiatric examination conducted by Dr. N.P.  This examination noted an extensive medical history as reported by the Veteran.  The diagnosis provided by the examiner was chronic depression and personality disorder NOS with dependence traits.  The examiner noted that based on the medical history and interview with the Veteran, he saw no indication that a diagnosis for PTSD was warranted.  

In November 2003, Dr. J.B.M. again reviewed the claims file in order to reconcile the conflicting medical diagnoses and opinions on etiology.  On review of the claims file, Dr. J.B.M. indicated that based on the Veteran's repeated attempts to obtain a diagnosis of PTSD in his medical examinations, this strongly suggested that the Veteran was returning to get the diagnosis and compensation level he was seeking.  His second concern was the eight-page letter the Veteran prepared for review by him and Dr. N.P. in which it was obvious that the Veteran had learned what were the symptoms of PTSD and what were the behaviors that determined certain levels of compensation from VA.  Dr. J.B.M. further commented:

...this strongly suggests that he prepared himself well for this examination and learned what are the symptoms of PTSD and what are the behaviors that make for different levels of compensation, and then gave answers that would give him a PTSD diagnosis and a higher compensation level.  In effect, I strongly suspect that he carefully prepared for this evaluation to receive the diagnosis and compensation level he wanted.

Finally, Dr. J.B.M. indicated that his prior diagnosis was based on the opinion of the Veteran's treating VA therapist, which Dr. J.B.M. acknowledged was "second-hand testimony, so to speak."  Based on this review of the medical evidence in the claims file, Dr. J.B.M. concluded that he could not with a high degree of certainty find that the Veteran suffered with PTSD.  

The Veteran testified before a Veterans Law Judge, seated at the RO, in May 2004.  He stated that various stressor events during service, including witnessing the death of a fellow sailor in a steam funnel accident, caused him to experience depressive symptoms since service.  He also stated he had PTSD as a result of his service.  

The Veteran was next afforded a VA medical examination conducted by E.P.D., Ph.D., in February 2008.  He reported several in-service stressors, including witnessing the death of a fellow sailor in a steam accident.  He stated that since service, he has experienced depression, nightmares, panic attacks, and suicidal thoughts.  The examiner interviewed the Veteran and administered several psychiatric tests, the results of which were valid, according to the examiner.  The Veteran was diagnosed with PTSD and depressive disorder, both chronic and severe, according to the examiner.  In a subsequent September 2009 letter, Dr. D. again confirmed a diagnosis of PTSD, and stated this was due to the Veteran's various in-service stressors, including witnessing the death of a fellow sailor.  

In January 2011, the claim was forwarded to a panel of VA examiners for opinions regarding the etiology of any current psychiatric disability.  His claims file was reviewed, and his medical history was noted by D.G., Ph.D., a VA clinical psychologist.  Dr. G. noted that the Veteran's service treatment records were negative for any diagnosis of or treatment for a psychiatric disability.  Post-service, the Veteran did not seek psychiatric treatment until September 1975, when he was hospitalized for depression which he stated had begun during service.  His wife was noted to have left him in January 1975.  Thereafter, he again sought VA psychiatric treatment in 1999, and initially described difficulties with his family.  The Veteran did not attribute his psychiatric symptoms to service until 2001, when he saw a TV program on PTSD, and subsequently filed a compensation claim.  Dr. G. also noted that the Veteran appeared to be fixated on his alleged unwitting participation in government drug experiments during service, which he identified as the source of his depression as recently as April 2009.  By way of comparison, the Veteran made relatively fewer mentions of the sailor who died in the steam accident.  In a June 2010 statement, the Veteran characterized the death of the fellow sailor as among the "minor events" he experienced during service.  

Dr. G. also noted that the Veteran minimized such symptoms as distressing recollections and avoidance of stimuli at the time of the April 2003 VA examination, but later stated these were daily occurrences at the time of the August 2003 VA examination.  Regarding other diagnoses of record, Dr. G. noted that the August 2002 diagnosis of PTSD was tentative, and merely acknowledges that PTSD due to in-service stressors was plausible.  Dr. G. also noted that upon seeking initial psychiatric treatment in 1975, the Veteran attributed his depression to his parents' divorce while he was on active duty.  As to the Veteran's performance during service, the examiner noted that the Veteran had three disciplinary actions during service and given mediocre evaluation scores, but was later given a letter of commendation, and evaluated as a good service member.  This trend was evidence of problems during service, according to the examiner, although the source of the problems could not be identified.  Overall, Dr. G. diagnosed depression, and stated a diagnosis of PTSD could not be determined without resorting to speculation.  Speculation would be required due to the Veteran's "erratic reporting over the years" regarding his symptoms.  Also, the examiner noted that the majority of diagnoses within the file were of anxiety disorder or depressive disorder, and not PTSD.  The examiner could also find "no objective evidence to support the idea that [the Veteran's] duties and experiences [during service] were traumatizing to him."  When the Veteran first sought psychiatric treatment post-service, he attributed his depression to his parents' divorce, not any incident of service.  

The Veteran's claims file was again returned to VA examiners in November 2011, at which time it was reviewed by two VA psychiatrists, M.S., M.D., and M.K., M.D.  The examiners first noted that the Veteran's service treatment records were negative for any diagnosis of or treatment for a psychiatric disability, and the first such diagnosis was not rendered until 1975, several years after service separation.  He was diagnosed with acute depressive reaction at that time.  Thereafter, the Veteran did not seek psychiatric care from VA for many years, until 1999.  At that time, he reported anxiety secondary to family problems.  Depression was later diagnosed.  The Veteran did not mention the death of another sailor until 2002, and continued to focus on his family problems up to 2008.  Upon review of the record, the examiners agreed with the January 2011 assessment; that is, Drs. M.S. and M.K. determined it was not possible to link the Veteran's current symptoms to the verified stressor of the steam accident in which a sailor died.  The examiners could find "no objective evidence to support that his duties and experiences were traumatizing to him."  While the Veteran did display some signs of problems during service, these could not be linked to service, or any incident therein.  Thus, the examiners could not confirm a diagnosis of PTSD; rather, diagnoses of depressive disorder and anxiety disorder were warranted.  

After considering the totality of the record, the Board finds the preponderance of the evidence to be against the award of service connection for a psychiatric disability, to include PTSD.  The Veteran was not diagnosed with an acquired psychiatric disability which manifested during service or within a year thereafter.  Additionally, the preponderance of the evidence is against a diagnosis of PTSD based on a verified in-service stressor.  

In so stating, the Board is cognizant that several PTSD diagnoses are in fact of record.  "It is the responsibility of the BVA . . . to assess the credibility and weight to be given to evidence."  Hayes v. Brown, 5 Vet. App. 60, 69 (1993) (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992)).  With regard to the weight to assign to these medical opinions, the Court has held that "[t]he probative value of medical opinion evidence is based on the medical expert's personal examination of the patient, the physician's knowledge and skill in analyzing the data, and the medical conclusion that the physician reaches . . . As is true with any piece of evidence, the credibility and weight to be attached to these opinions [are] within the province of the [BVA as] adjudicators . . ."  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

In the present case, the Board notes that the Veteran was not initially diagnosed with PTSD either in 1975, when he was seen for a depressive disorder, or in 1999, when he again sought VA psychiatric care and was diagnosed with anxiety.  Nor did he cite any incident of service as the cause of his symptomatology on those occasions.  In 1975, he attributed his depression to his parents' divorce and his wife leaving him.  In 1999, he cited problems with his children as the cause of his anxiety and depression.  The Veteran did not attribute his problems to service until approximately 2001, after he had seen a TV program about PTSD, and had filed a claim for compensation.  Despite this, early clinical notes from 2001 suggest a diagnosis of depression, and not PTSD, was warranted.  The Veteran was finally afforded a diagnosis of PTSD in 2002, when his PTSD was attributed to multiple alleged in-service stressors, including events which VA has been unable to verify.  A subsequent April 2003 VA examination report contained the conclusion that there was insufficient symptomatology to support a firm diagnosis of PTSD. That examiner also noted that the Veteran claimed to have received psychiatric treatment shortly after service separation, an allegation not supported by the record.  

Thereafter, the Veteran was afforded a diagnosis of PTSD by Dr. J.B.M. in August 2003, but this doctor later recanted that diagnosis in November 2003, after another evaluation of the Veteran.  Dr. M. concluded upon further reflection that the Veteran's behavior suggested a conscious attempt to obtain a diagnosis of PTSD for compensation purposes.  Additionally, a different VA psychiatrist, who examined the Veteran in September 2003, concluded a diagnosis of PTSD was not warranted.  

On examination by Dr. D. in February 2008, the Veteran was again given diagnoses of PTSD and depressive disorder.  Dr. D. subsequently stated that the Veteran's PTSD was the result of his in-service stressors.  In considering this opinion, the Board notes first that this diagnosis was based in part on unverified stressors.  Additionally, the examiner did not have the benefit of a full review of the Veteran's claims file, to include his medical history.  As such, Dr. D. was unaware of, and did not account for, the long period of time between the alleged in-service incidents and the Veteran's alleged onset of PTSD.  Dr. D. also did not address why the Veteran initially attributed his symptoms to current family problems upon seeking treatment in 1999.  For these reasons, the Board finds the opinions of Dr. D. to be of lesser probative value.  

In contrast, subsequent examiners in 2011 all noted that the Veteran did not seek psychiatric treatment for several years following service and when he did seek such treatment in 1975, he attributed his symptoms to marital discord and his parents' divorce.  Additionally, the Veteran did not claim PTSD, or otherwise attribute any psychiatric complaints to service, until many years later, when he filed his compensation claim.  For these reasons, these examiners could not confirm a diagnosis of PTSD.  While current diagnoses of depressive disorder and/or anxiety disorder were confirmed, these were not found to be due to service.  The Board finds these opinions to be the most probative, as they were rendered in light of the Veteran's full medical history, and are fully supported by the facts found within the record, as well as a detailed discussion of their medical rationale.  

The Board is not required to accept all medical opinions as equally persuasive.  See Cohen v. Brown, 10 Vet. App. 128, 139-42 (1997).  The majority of the medical opinions that have reviewed the objective medical history find that a diagnosis of PTSD is not established.  Therefore, the Board finds that the preponderance of the evidence is against a finding that the Veteran currently suffers with PTSD that is related to his service, or an acquired psychiatric disorder related to the same.  

Regarding the issue of service connection for a psychiatric disability other than PTSD, the Board notes that the service medical records indicate that the Veteran separated from service without any type of psychiatric disability being present, and was not diagnosed with a psychiatric disorder until 1975, approximately three years after service.  At that time, even considering the Veteran's claim that he had psychiatric symptoms during service, he was found to have an acute disorder.  The Veteran's current psychiatric disabilities were not diagnosed until the late 1990s, many years after military service.  His VA therapist in August 2002 did attribute his depression to his service, but as noted above this opinion was conditional.  The majority of the medical examiners that have reviewed the objective medical history in the claims file have not attributed any current psychiatric disability to his service period.  We find the reasoned opinions to be very probative.

The Veteran has himself alleged that he first manifested an acquired psychiatric disability during service or within a year thereafter.  Generally, a layman would not be able to distinguish manifestations among diagnoses.  In view, however, of some positive evidence linking a post-service diagnosis to in-service manifestations, his evidence is competent.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007)  The Board notes, however that the Veteran appears to be a poor historian, with an unreliable distant memory.  For example, within an August 2003 statement describing the steam injury to a fellow sailor aboard ship, the Veteran stated the other sailor was "immediately enveloped and killed" by the steam.  Official service records indicate, however, that the sailor did not die until several days later, at a military hospital, as a result of his injuries.  Additionally, in a March 2004 statement, the Veteran denied any history of an ulcer disorder prior to service.  His service treatment records, however, contain a February 1970 letter from C.E.G., M.D., a private physician.  Dr. G. stated that he saw the Veteran on several occasions up to September 1969 for treatment of duodenal ulcer.  Thus, the Board does not find his assertions regarding the origin of any current psychiatric disorder to be credible or probative, at least to the degree these claims conflict with the medical opinion of various VA examiners, who concluded the Veteran's depressive disorder and anxiety disorder had their onset many years after service.  

The Board notes that when seen in 1975, he reported an in-service onset of some symptoms.  This raises the sub-issue of continuity of symptomatology.  However, as indicated earlier, we find that the appellant is not credible.  Furthermore, his remote report of in-service onset is in conflict with the service treatment records, inconsistent with the normal 1971 psychiatric evaluation and inconsistent with the normal 1972 separation examination.   The assertion of continuity of symptomatology is not credible.

In conclusion, the preponderance of the evidence is against the award of service connection for a psychiatric disability, to include PTSD, as credible evidence has not been presented establishing onset of such a disease during service or within a year thereafter, or as the result of an in-service stressor.  As a preponderance of the evidence is against the award of service connection, the benefit of the doubt doctrine is not applicable in the instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 (1991).  


ORDER

Entitlement to service connection for an acquired psychiatric disorder, to include PTSD, is denied.  



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


